Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-9, drawn a system for interactive resource management of a resource, comprising: the resource site is a geospatially identifiable site location, classified in H04N7/183.
II. Claim 10-15, drawn to a method for interactive asset management, comprising: a geospatially identifiable asset location of an asset, classified in G07C9/00571.
III. Claim 16-20, drawn to an interactive resource landscape management system, comprising: resource landscape data; and a geospatially identifiable resource landscape, classified in A63F2300/5533.
The inventions are distinct, each from the other because of the following reasons:
2.	Inventions I and II-III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a system for interactive resource management of a resource, comprising: the resource site is a geospatially identifiable site location does not require interactive asset management, comprising: a geospatially identifiable asset location of an asset.  The subcombination has separate utility such as a method for interactive asset management, comprising: a geospatially identifiable asset location of an asset.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination and claims thereto are subsequently 

3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:					
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	A telephone call was made to Richard E. Zelenka on June 24, 2021, to request an oral election to the above restriction requirement, but did not result in an election being made.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.C/Examiner, Art Unit 2485      

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485         
July 1, 2021